Motion to amend remittitur granted. Return of remittitur requested and, wlien returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon the following question under the Constitution of the United States, in addition to the other constitutional questions expressly passed upon in the opinion, viz.: Appellant contended that the order of the Supreme Court denying his pretrial motion for discovery and inspection of the bullets found in decedent’s body deprived him of a fair trial. The Court of Appeals held that appellant’s constitutional rights were not violated. [See 18 N Y 2d 162.]